Holden, J.
Decie Thomas and the administrator of Emma Martin brought suit against Anna Bonner and her husband, Clarence Bonner, to recover a tract of land and the mesne profits thereof. Anna Bonner, who was in possession of the land and claimed to be the owner thereof, died, pending the suit, intestate, leaving as her solo heir at law, the other defendant, her husband. Anna Bonner was stricken as a party defendant, and the suit proceeded “against the oilier defendant, Clarence Bonner, as her only heir at law.” Held:
1. It appearing that the suit, at the time of the trial, was against Clarence . Bonner as the sole heir at law of his wife, who died intestate, in the ’ absence of evidence that she left debts which were unpaid, lie was her “personal representative,” and the court did not. err in ruling that Decie Thomas was incompetent to testify to any communication or transaction between her and Anna Bonner. Civil Code (1910), §§ 3930, 3931, 5858, par. 1; Johnson v. Champion, 88 Ga. 527 (15 S. E. 15); Killian v. Banks, 103 Ga. 245 (29 S. E. 971); McElhaney v. Crawford, 96 Ga. 174, 177 (22 S. E. 895).
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


Heck, J., absent. The other Justices concur.